SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

998
CA 13-00294
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


DEBBIE CARTER, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

SYRACUSE UNIVERSITY AND SYRACUSE UNIVERSITY
CARRIER DOME STADIUM, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


BOND, SCHOENECK & KING, PLLC, SYRACUSE (THOMAS R. SMITH OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

ROBERT F. JULIAN, P.C., UTICA (ROBERT F. JULIAN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered October 18, 2012. The order, among other
things, denied the motion of defendants Syracuse University and
Syracuse University Carrier Dome Stadium for summary judgment.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on May 22, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court